Citation Nr: 0328793	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  94-27 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for PTSD.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to August 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
arises from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, dated in 
June 1993, January 1994, and March 1998.  The June 1993 
decision granted a 30 percent rating for the veteran's 
anxiety reaction, recharacterizing the disorder as PTSD with 
anxiety and depressive disorders.  The veteran appealed for a 
higher rating.  The January 1994 decision denied the 
veteran's claim for TDIU.  The March 1998 decision denied the 
veteran's claim for service connection for Parkinson's 
disease.  

The RO granted service connection for tremors of the upper 
extremities due to  Parkinsonism as secondary to the 
veteran's service-connected PTSD with anxiety and depressive 
disorders in a rating decision dated in November 2002, and a 
10 percent rating was assigned for each upper extremity, 
effective from March 18, 1998.  The veteran has not appealed 
the ratings or effective date assigned for either upper 
extremity.  Grantham v. Brown, 114 F .3d 1156 (1997).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected PTSD with anxiety and 
depressive disorders are productive of severe social and 
industrial impairment with deficiencies in most areas.
3.  The veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, and 
no more, for PTSD with anxiety and depressive disorders have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2003); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

2.  The requirements for a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2003); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2003).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2003).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As the caselaw relating to the applicability of VCAA to 
claims that were filed prior to its enactment, such as the 
ones that are currently before the Board on appeal, has been 
somewhat inconsistent, a brief summary of the law follows.  
VCAA was enacted on November 9, 2000, and was subsequently 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  As 
discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claims for a 70 percent rating 
for his psychiatric disorder and a TDIU.  (The veteran has 
specifically contended that his psychiatric disability is 
productive of severe disability and should be rated 70 
percent.  [e.g., See substantive appeal received by the RO in 
October 1993.])  As discussed in more detail below, 
sufficient evidence is of record to grant the benefits sought 
in full.  Therefore, no further development is needed.
Factual Background

In May 1993, a VA examiner opined that the veteran's right 
hand tremors were intensified when the veteran was under 
stress and that the veteran's right hand tremor was due to 
service-connected anxiety reaction.

An October 1993 opinion by Dr. S.W., the veteran's private 
physician noted the veteran was disabled (unable to work) as 
of October 11, 1993 and that this was a possible permanent 
disability.  

In December 1993, a VA examiner noted that the veteran stated 
his nervous condition had significantly worsened since the 
onset of Parkinson's disease in 1991.  He had retired in 
October 1993, after 46 years of work as an insurance 
administrator.  He had symptoms of persistent fatigue, 
irritability and depression.  He noted that it was hard for 
him to be with people, he was always irritable and flared up.  
He got agitated over nothing.  The examiner found the veteran 
to be tense and apprehensive, irritable, with a constricted 
affect and depressed mood.  There was no disturbance of 
mental stream, thought, or perception.  His memory was intact 
but his concentration was impaired.  Insight was poor.

The veteran has submitted private treatment records from the 
early 1990's that show the onset of the veteran's 
Parkinsonism, first noted as tremors in the right hand.  The 
veteran was treated with various medications, but several 
medical records note that treatment options were limited due 
to drug interactions with those prescribed for the veteran's 
service-connected mental disorders.  

A May 1997 opinion by Dr. G.F., the veteran's treating 
private neurologist, noted that the veteran was medically 
impaired from Parkinson's disease.  His underlying 
psychiatric problems, particularly anxiety, exacerbated the 
tremor of Parkinson's disease.

The veteran was next examined in February 1997.  At that time 
he continued to have signs a symptoms of PTSD and depression 
and anxiety.  His mood was anxious and he felt depressed and 
discouraged.

The veteran was again examined by VA in November 1997.  He 
was noted to have suffered from moderate residuals of combat 
stress for many years.  He was noted to have a persistent 
tremor of both hands.  He was noted to be tense and at times 
irritable.  His mood was depressed.  He was preoccupied with 
the regressive loss of function secondary to Parkinson's 
disease.  His concentration was at times impaired.  He 
reported that since his time in battle he had experienced 
periods of interrupted sleep.  These occurred four times per 
week.  He estimated combat nightmares about once per month.  
He stated that there had been persistent anxiety and tension 
over the years that he had attempted to control by working 
long hours and keeping occupied.  He stated that he 
frequently experienced lapses of concentration during which 
he thought about his battle experiences and the comrades that 
he lost.  The veteran denied flashbacks, but was sensitive 
and annoyed by loud sounds, but did not excessively startle.  
He was uncomfortable in crowded noisy conditions.  Due to his 
Parkinson's he was not able to pursue goal directed 
activities.

In April 1998, the veteran's treating VA psychiatrist noted 
that the veteran had struggled with anxiety and depression 
since service.  Over the past 10 years, his condition had 
worsened in great part due to the diagnosis of Parkinson's 
disease.  The veteran found himself much more depressed and 
oftentimes helpless as he dealt with the illness.  He was 
frequently anxious and found there was little that he could 
still perform as his gait became more unstable and his 
tremors worsened.  She noted that the veteran's treatment 
plan included active psychotherapy as well as close contact 
with his neurologist for appropriate medication management of 
the two conditions that were so closely intertwined.

In November 1998, the veteran was examined by a VA 
neurologist.  He was noted to be tremulous and shaking.  
There was 2+ postural and resting tremor in the right hand, 
more than the left.  Also noted was cartwheeling rigidity 
noted in the right arm, wrist and leg.  The diagnosis was 
progressive Parkinson's disease.  

In December 1998, the veteran was examined by a VA 
psychologist.  The veteran was noted to have persistent 
chronic worry.  He had symptoms of arousal of the autonomic 
nervous system and he had had these and generalized anxiety 
since the war, and certainly his medical condition and its 
implications created the bulk of the current content of 
worry.  He had trouble sleeping.  He had tremulousness - not 
all of which was due to Parkinsonism.  He was fatigued, 
sleeping only three to four hours per night.  He had 
significant depression as well.  In the examiner's opinion, 
the symptoms were best summarized by the diagnosis of 
generalized anxiety disorder that was secondary to his 
exposure to war trauma.

In November 2000, the veteran's treating neurologist, Dr. 
B.Z. submitted a statement noting that the veteran's PTSD 
adversely impacted upon his Parkinson's disease.

In March 2002, a VA psychologist noted that the veteran had 
recently returned from a three month stay in a rehabilitation 
for medical problems.  The veteran had difficulty 
participating in the interview, but he could be momentarily 
sharp.  The veteran complained of depression and anxiety.  He 
often thought of the war and wondered if the people who 
served with him were still around.  He felt that he could die 
at any minute.  The veteran's mental status had deteriorated.  
The veteran was being fed through tubing.  The veteran's well 
documented service-connected problem of anxiety, was still 
detectable under his generalized mental and physical 
deterioration.

The psychologist noted that the anxiety disorder could cause 
shakiness by itself, and this contributed to the veteran's 
tremors.  However, the worsening of symptoms of tremors was 
different than the worsening of the neurological disorder of 
Parkinson's disease.  While it is that the symptoms of 
tremulousness may be worsened by anxiety by adding its 
component to that of the neurological disorder, it is not 
clear that Parkinson's disease can be worsened by anxiety.

It was further noted that the veteran's well-documented 
service-connected problem of anxiety was still detectable 
under the veteran's generalized mental and physical 
deterioration.  The examiner noted that it was obvious, in 
discussing the veteran's history with the veteran's wife, 
that the veteran was difficult in many ways due to the 
service-connected disorder.  He used work as a way to avoid 
involvement with his family.  He used it also to manage his 
anxiety.  He was often short tempered when he was home.  His 
personality had been significantly changed by the war.

The examiner noted that the veteran's service-connected 
disorder had been accurately described by previous examiners, 
though the veteran had tended because of his defensive style 
to minimize some of his own psychological distress or that he 
caused those around him.  The examiner diagnosed generalized 
anxiety disorder with a GAF of 55, based on his generalized 
anxiety alone, with 40 based on his current total mental 
functioning.

In May 2002, the veteran was again examined by a VA 
neurologist.  The veteran was noted to continue to have 
tremors.

In May 2002, the veteran's treating psychiatrist noted that 
the veteran had been followed by her for many years.  His 
prominent symptoms of anxiety included tremulousness, 
irritable affect, and excessive worry.  His anxiety condition 
predated his development of Parkinson's.  His anxiety 
disorder had been exacerbated by the diagnosis and the 
struggle with the debilitating nature of his severe 
Parkinson's disease.  He had become more irritable over the 
years with increased tremulousness and increased worry with 
dysphoria over his situation.  It was also possible as well 
that his anxiety disorder, with all of the above named 
symptoms had worsened the Parkinson's.  With increased 
anxiety and increased worry his tremors and dystonia from the 
Parkinson's could worsen.

In November 2002, the VA neurologist clarified that in 
reference to the veteran's tremors and relationship to 
Parkinson's disease, it should be noted that it was as likely 
as not that the baseline manifestation of "tremors" were 
due to the effects on non-service-connected Parkinson's 
disease.  The neurologist was contacted and he indicated that 
the veteran's tremors occurred in the upper extremities only.  

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code (Code) 9411.  During the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  
Karnas, 1 Vet. App. at 313.  However, when amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations before the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, before November 7, 1996, the 
Board may apply only the previous version of the rating 
criteria.  As of November 7, 1996, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran. 

The Board notes that the RO has applied both versions of the 
regulations in determining that a rating greater than 30 
percent was not warranted during any period of time since 
1993.  Accordingly, the Board may similarly consider each 
version of the regulations without determining whether the 
veteran will be prejudiced thereby.  Bernard, 4 Vet. App. at 
392-94. 

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  "Definite," as used here, should be construed 
to mean distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  
VAOPGCPREC 9-93.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment. A 70 percent rating is 
in order when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
and when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996).

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (2003).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

Analysis

In this case, the Board finds that the rating criteria in 
effect both prior to and as of November 7, 1996 support 
entitlement to a 70 percent rating under either the old or 
new rating criteria.

Under the old criteria, a 70 percent rating is warranted when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  This severe impairment is supported by 
the evidence that shows the veteran's PTSD, anxiety and 
depressive disorders are productive of social isolation, 
difficulty sleeping, periodic nightmares, lapses of 
concentration, persistent anxiety and tension, and 
irritability.  The symptoms appear to be chronic and 
exacerbated by both his cessation of work and his Parkinson's 
disease.  While the most recent GAF score was 55 for PTSD, 
the overall score for mental impairment was 40.  It is 
pertinent to note that, while the examiner did specify a 
higher GAF score for PTSD, which is not consistent with 
severe impairment (see Richard, supra; Carpenter, supra), 
there is no distinction made between PTSD and a nonservice-
connected psychiatric disorder.  Under these circumstances, 
the Board will ascribe all of the veteran's psychiatric 
symptomatology to his service-connected PTSD.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) [the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].  
Thus, with consideration of recent examination findings and 
the GAF scores, the Board finds that the veteran's PTSD is 
productive of severe social and industrial impairment, which 
satisfies the old criteria for a 70 percent rating.    

Under the new criteria, a 70 percent rating is appropriate 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  The Board finds that the 
evidence shows such deficiencies in most areas based upon 
social isolation, difficulty sleeping, periodic nightmares, 
lapses of concentration, persistent anxiety and tension, and 
irritability, and the GAF scores, which satisfies the new 
criteria for a 70 percent rating.

The Board further finds that the veteran's PTSD is not 
productive of total social or industrial impairment.  In 
support of this conclusion, the medical evidence does not 
show total social withdrawal, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene), disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  The GAF scores are also consistent 
with no more than severe impairment, when considered with the 
symptomatology and clinical findings that have been reported 
in recent years.  However, as discussed below, the Board 
finds that the veteran's PTSD, when considered with his other 
service-connected disability, tremulousness of both hands due 
to Parkinson's disease, does preclude all forms of 
substantially gainful employment consistent with his 
education and employment background.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, ... unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more....  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: 
...neuropsychiatric, ....  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2003).

The Board finds that the veteran meets the criteria for TDIU.  
The veteran's service-connected mental disorder and tremors 
of the right and left upper extremities are considered one 
disability because they are all neuropsychiatric in nature.  
Under 38 C.F.R. § 4.25 a 50 percent disability rating and two 
10 percent disability rating combine for a 60 percent 
disability rating.  Thus the schedular criteria of 38 C.F.R. 
§ 4.16 are met.

The veteran has been unable to follow a substantially gainful 
occupation since October 1993 and evidenced by the private 
physicians opinion on his application for state disability 
insurance.  The veteran has stated that he would have 
continued working past the age of 75 had he not been forced 
to give up working after 46 years by his mental and physical 
disabilities.  In October 1993, the veteran's physical 
disabilities were due to Parkinson's disease and consisted 
primarily of tremors in the upper extremities, his mental 
disabilities were the anxiety and depression that had been 
service-connected since his exit from service after World War 
II.

In summary, the Board finds that the veteran's service-
connected disorders have caused him to be unable to follow a 
substantially gainful occupation, thus qualifying him for 
TDIU. 


ORDER

Entitlement to increased evaluation to 70 percent for PTSD 
with anxiety and depressive disorders is granted, subject to 
the regulations governing the payment of monetary awards.

Entitlement to a total disability rating based on individual 
unemployability is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



